Citation Nr: 0932714	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, on 
a direct or secondary basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968 and from June 1969 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for migraine 
headaches.  During the pendency of this appeal, the Veteran 
relocated to North Carolina.  

Although the Veteran initially brought his claim for service 
connection for headaches on a direct basis, he alleged at his 
hearing that, in the alternative, his headaches were 
aggravated by medications taken for his service-connected 
prostate cancer.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not. Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Because the 
evidence in this case reasonably raises a claim for secondary 
service connection, the issue on appeal has been 
recharacterized as shown above. 

The Board has reviewed the record to determine if any other 
issues are properly on appeal.  An August 2004 rating 
decision assigned a 40 percent disability rating for the 
residuals of prostate cancer and declined to reopen a claim 
for service connection for a skin condition.  No 
correspondence was received from the Veteran disagreeing with 
any aspect of that decision within one year, so the Board 
does not have jurisdiction to address those claims.  Although 
the Veteran listed prostate and skin conditions on his 
substantive appeal concerning his headache claim, that was 
received in March 2004, and the last rating decisions to 
address those claims were well more than a year previously, 
so that cannot be accepted as a notice of disagreement with 
any prior rating decision.  Simply listing an issue on an 
appeal form to the Board does not give the Board jurisdiction 
to address it.  However, a March 2006 letter from the RO 
indicated that the claim for an increase for residuals of 
prostate cancer would be reviewed again because the RO had 
not obtained private treatment records identified by the 
Veteran.  Also, statements submitted by the Veteran and his 
wife at the hearing again raised the issue of entitlement to 
service connection for a skin condition.  Therefore, these 
issues are REFERRED to the RO for appropriate action.

In June 2006, a hearing was held before the undersigned in 
Washington, D.C.  After the June 2006 hearing, the Veteran 
submitted evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).

At the hearing, the Veteran's representative also raised a 
claim of entitlement to a total disability rating based on 
individual unemployability.  It does not appear that the 
Veteran has, as of yet, filed a formal claim for TDIU.  
Therefore, this issue is also REFERRED to the RO for any 
appropriate action.

The Board remanded the Veteran's claim to the VA Appeals 
Management Center (AMC) in October 2006 for further 
evidentiary development.  As will be discussed below, such 
development has not been undertaken, and the Veteran's claim 
must be returned to the AMC for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In October 2006, the Board remanded the claim on appeal, in 
part, to afford the Veteran a VA examination and opinion that 
addresses his claim for service connection for migraine 
headaches on a direct and secondary basis.  The remand 
directed that, after other evidentiary development was 
completed, the Veteran's claims file was to be provided to 
and reviewed by a VA examiner.  If the examiner determined 
that Veteran had a headache disorder, the examiner was 
instructed to provide a medical opinion as to whether it was 
at least as likely as not that the diagnosed headache 
disorder was related to service, or in the alternative, was 
caused or aggravated by medications taken for the Veteran's 
service-connected prostate cancer.  After the above actions 
were complete, the AMC was to readjudicate the Veteran's 
claim for service connection for a headache disorder on a 
direct and secondary basis, and, if the claim remained 
denied, the AMC was to provide the Veteran with a 
supplemental statement of the case (SSOC).  See the October 
2006 Board remand at pages 4-7.

In June 2008, the Veteran was physically examined by a VA 
examiner who diagnosed the Veteran with migraine headaches 
and rendered medical nexus opinions regarding the Veteran's 
claim for service connection on a direct and secondary basis.  
However, the Board finds that such opinions are inadequate 
for rating purposes, and a remand for further VA nexus 
opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007) (holding that when VA provides a Veteran 
with a medical examination related to a claim for service 
connection, the examination must be adequate); see also 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
the Board errs as a matter of law when it fails to ensure 
compliance with a remand); 38 C.F.R. §§ 4.1, 4.2 (2008).

While the Board notes that the June 2008 VA examination 
report reflects that the VA examiner reviewed the Veteran's 
complete claims file, there are factual discrepancies in the 
June 2008 VA examination report which cast doubt on whether 
or not such a review occurred.  Specifically, the VA 
examiner's opinion stated "Although the Veteran reported 
frequent migraine headaches on a physical examination report 
from October 1978 while in the military, there are no other 
reports in his military file speaking of treatment."  See 
the June 2008 VA examination report.  On the contrary, the 
Board notes that the Veteran's complete service treatment 
records, which were submitted by the Veteran and associated 
with his claims file in June 2006, reflect several instances 
of complaints for and treatment of migraine headaches 
(alternately described as tension headaches and bifrontal 
headaches) during service.  See the Veteran's service 
treatment records dated December 1969, October 1970, January 
1971, February 1971, June 1971, August 1971, December 1971, 
April 1972, October 1972, January 1973, May 1973, July 1973, 
January 1974, April 1974, May 1974, June 1974, July 1974, May 
1975, July 1976, and September 1977, as well as the Veteran's 
October 1978 separation examination report.  Without 
consideration of the Veteran's complete medical record as 
contained in the claims file, the Board's remand instructions 
have not been complied with and the opinion is inadequate for 
rating purposes.  

Additionally, regarding the medical opinion concerning the 
Veteran's claim on a direct basis, the June 2008 VA examiner 
stated "As the evidence is insufficient to state an opinion, 
I would have to [resort] to mere speculation to state that 
his present migraine headaches are related to his military 
service."  See the June 2008 VA examination report.  The 
United States Court of Appeals for Veterans Claims has held 
that medical opinions which are speculative, general or 
inconclusive in nature are of no probative value.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Because the opinion of the June 2008 VA examiner is 
not probative regarding the etiology of the Veteran's 
diagnosed migraine headaches, an additional medical opinion 
addressing the relationship between the Veteran's migraine 
headaches and military service is needed.

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should arrange for a medical 
professional with appropriate expertise 
to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to the relationship, if 
any, between the Veteran's diagnosed 
migraine headaches and the Veteran's 
military service, with specific 
consideration of the reports of and 
treatment for headaches in service.  If 
the reviewer believes that physical 
examination and/or diagnostic testing of 
the Veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for migraine headaches 
on a direct and secondary basis.  If the 
benefit sought on appeal remains denied, 
in whole or in part, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


